DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art made of record (Hara et al (US 20090150531 A1) and Grabarnik et al (US 20030074440 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1, 9 and 17.
Specifically, the prior art Hara implicitly teaches generating, by a system comprising a processor and based on a plurality of events associated with an object collected from a plurality of nodes in a distributed file system (Fig 1, [0046]),  (Fig 7, [0061]-[0063], the soft link (unreliable edge) and the hard link (reliable edge)), and further the prior art Grabarnik implicitly teaches determining a plurality of degrees of reliability of the plurality of unreliable edges in the event loop ([0072]); and removing,  ([0074], “eliminate the one with the weakest link.  The weakest link (unreliable edge) is the link with the smallest conditional probability (degrees of reliability).  In the cases where the links form a cycle, the weakest link is eliminated”). 
But both fail whether singly or in combination, to explicitly teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

4.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

5.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONCLUSION
7.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.

Farnham et al (US 20050165715 A1)
Jain et al (US 20070130157 A1)
Grider et al (US 11048699 B1)
Kawaguchi (US 5832527 A)
Murthy (US 20080091693 A1)
Cottrell et al (US 20120036569 A1)
Zou et al (US 8392357 B1)
Garg et al (US 20140143329 A1)
Badawy et al (US 10554665 B1)
Luo (US 20180075384 A1)
Boyd (US 20130051262 A1)
Hofmann et al (US 20090240636 A1)
Cohen et al (US 7870136 B1)
Allen et al (US 20110016114 A1)
Rangarajan et al (US 10033756 B1)
Wilson et al (US 5023815 A)

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169